Citation Nr: 1041161	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  97-00 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for degenerative disc disease 
of the lumbar spine, rated as 40 percent for the period from 
August 8, 1996 to May 13, 1999, and 60 percent from May 14, 1999, 
on a schedular basis, to include entitlement to a total 
disability rating due to individual unemployability as a result 
of service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from November 1972 to 
November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied an increased rating in excess of 20 
percent for service-connected sciatic nerve injury and service 
connection for degenerative disc disease of the spine.  A Notice 
of Disagreement was received in October 1996.  A Statement of the 
Case was issued in November 1996.  A timely appeal was received 
in November 1996.

The Veteran appeared and testified at a hearing held at the RO 
before a hearing officer in February 1997.  In a November 1998 
rating decision, the RO granted service connection for 
degenerative disc disease of the lumbar spine as secondary to the 
service-connected sciatic nerve injury, and evaluated the total 
low back disability as 40 percent disabling for severe 
intervertebral disc disease.  In January 1999, the RO issued a 
Supplemental Statement of the Case only as to the issue of an 
increased rating in excess of 40 percent for service-connected 
degenerative disc disease of the lumbar spine with history of 
sciatic nerve injury, continuing the Veteran's appeal for an 
increased disability rating.

In October 1999, the RO granted an increased rating to 60 percent 
for the service-connected degenerative disc disease of the lumbar 
spine, with history of sciatic nerve injury, effective May 14, 
1999.  In January 2001, the Board remanded the Veteran's claims 
for further development.  After conducting the instructed 
development, the RO returned the Veteran's claims to the Board, 
which denied the claims in a May 2003 decision.

The Veteran appealed the Board's decision to the Court of Appeals 
for Veterans Claims (Court), which vacated the Board's decision 
and remanded the Veteran's claims in June 2004 pursuant to a 
Joint Motion for Remand.  The Board was instructed in the Joint 
Motion for Remand to ensure that VA satisfies the notice 
requirements of 38 U.S.C.A. § 5103(a) (Veterans Claims Assistance 
Act of 2000).  Toward that purpose, the Board remanded the 
Veteran's claims to the Appeals Management Center (AMC) in 
September 2004.  After providing the required notice and 
conducting any follow-up development needed, the AMC issued a 
Supplemental Statement of the Case in August 2005, and returned 
the Veteran's claims to the Board for final consideration.

In January 2006, the Board issued another decision denying the 
Veteran's claims.  The Veteran again appealed to the Court.  In 
September 2007, the Court issued a memorandum decision that (1) 
affirmed the Board's denial of service connection for 
degenerative disc disease of the cervical, thoracic and sacral 
spines, and (2) vacated the Board's denial and remanded the 
Veteran's claim for an increased disability rating for service-
connected degenerative disc disease of the lumbar spine.  As for 
the reasons for the Court's decision (which the Secretary 
conceded to), it held that (1) the Board had relied on an 
inadequate examination; and (2) the Board failed to provide 
adequate reasons and bases as to why referral for extraschedular 
consideration was not warranted because it failed to discuss 
multiple private physicians' statements relating to the Veteran's 
employability.  Therefore, the Court vacated the Board's decision 
and remanded the claim for an increased disability rating for 
additional development and further consideration of referral for 
an extraschedular rating.  The Board in turn remanded the 
Veteran's claim in May 2008.  The requested development was 
completed, and the Board again denied the Veteran's claim in an 
April 2009 decision on a schedular basis; however, it remanded 
the extraschedular aspect of the Veteran's claim to the AMC.  The 
Board notes that the AMC has not returned the issue of 
entitlement to increased disability ratings on an extra-schedular 
basis to the Board; therefore, as of this time, the Board cannot 
consider that aspect of the Veteran's claim. 

The Veteran again appealed to the Court the Board's denial of his 
claim for an increased disability rating for his service-
connected degenerative disc disease of the lumbar spine.  
Pursuant to a Joint Motion for Remand, in December 2009, the 
Court vacated the Board's April 2009 decision and remanded the 
Veteran's claim for further consideration.  The Board finds that 
remand is again required for additional development and 
readjudication pursuant to the Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the December 2009 Joint Motion for Remand, the parties agreed 
that remand was necessary to allow the Board to address the 
impact of the Court's analysis in Rice v. Shinseki, 22 Vet. App. 
447, 454-55 (2009).   (The Board notes that this decision was 
issued by the Court approximately two months after its April 2009 
decision was issued.)  The parties agreed that the determination 
of whether the Veteran is entitled to a TDIU, including the 
effective date for that award, is part and parcel of the 
determination of the initial rating for that disability (i.e., 
degenerative disc disease of the lumbar spine).  Hence, the 
parties agreed that the Court should vacate the Board's April 
2009 determination that the Veteran was not entitled to higher 
disability ratings as currently staged on a schedular basis and 
remand this issue for further development and readjudication 
consistent with the Joint Motion for Remand.

The Board concludes that remand is necessary for additional 
development prior to consideration of whether a TDIU is 
warranted.  First, the Board notes that there appears to be 
outstanding VA treatment records that have not been obtained.  In 
a statement dated in March 2008, the Veteran claimed VA had 
failed to obtain all of his necessary records from the VA 
hospital.  In June 2009, the Veteran was sent a letter requesting 
he identify at what VA medical facility he has received 
treatment, but he failed to respond.  Nevertheless, the Board 
notes that VA treatment records are in the claims file through 
December 2005, and that all of them are from the VA Medical 
Center in Little Rock, Arkansas.  Thus, on remand, the Veteran's 
treatment records from the Little Rock VA Medical Center should 
be obtained from January 2006 to the present.

Second, the Board notes that the Veteran has submitted evidence 
indicating that he had a workers' compensation claim pending 
before the Arkansas Workers' Compensation Commission against his 
last employer, AT&T/SBC Services, as late as October 2008.  As 
the Veteran is claiming that he was terminated from his position 
at this company because of his service-connected degenerative 
disc disease of the lumbar spine, the Board finds that the 
records relating to his workers' compensation claim are highly 
relevant to his claim for a TDIU.  Hence, said records should be 
sought on remand.

Finally, the Veteran's claim for increased disability ratings on 
a schedular basis should be readjudicated.  In readjudicating the 
Veteran's claim, the issue of whether a TDIU is warranted for any 
or all of the appeal period must be considered pursuant to Rice 
v. Shinseki, 22 Vet. App. 447, 454-55 (2009).   In adjudicating 
the TDIU aspect of the Veteran's claim for increased disability 
ratings on a schedular basis, the Board notes there are a few 
significant things that must be taken into consideration.  First, 
in rating decisions issued in April 1999 and February 2000, the 
RO denied entitlement to a TDIU, which the Board notes the 
Veteran did not appeal and, thus, they are final decisions.  In 
readjudicating the Veteran's claim, the effect of these final 
decisions in adjudicating entitlement of a TDIU must be taken 
into consideration.  

Second, the evidence of record establishes that the Veteran was 
given disability retirement from the U.S. Postal Service in 1997 
(with his last date of work November 13, 1993).  However, the 
Veteran has reported (which has been confirmed by his employer, 
AT&T) that he was subsequently employed from August 2001 to 
September 2007 (with his late date of work September 21, 2006).  
Thus, consideration must be given to the Veteran's work history 
in determining whether he was, in fact, unable to obtain or 
sustain a significant occupation due to service-connected 
disabilities during the appeal period.

Thirdly, a TDIU was granted by the RO in a December 2009 rating 
decision with an effective date of February 18, 2009, the date 
his most recent TDIU claim was received by the RO.  Thus, the 
issue of entitlement to a TDIU is limited to the appeal period 
from August 8, 1996, to February 17, 2009.

Fourth, in the September 2007 Court decision, it was noted that 
there are multiple medical opinions of record relating to the 
Veteran's employability.  As with the Court's determination in 
the September 2007 decision regarding the need to consider these 
medical opinions in relation to the extraschedular aspect of the 
Veteran's increased disability rating claim, the Board finds that 
these multiple medical opinions must be considered and discussed 
in adjudicating whether the Veteran is entitled to a TDIU or 
referral for consideration of an extra-schedular TDIU.

Finally, in adjudicating the claim for a TDIU, if the Veteran 
does not meet the schedular criteria for a TDIU under 38 C.F.R. 
§ 4.16(a), then it must be considered whether the evidence is 
sufficient for referral for consideration of an extra-schedular 
TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the 
VA Medical Center in Little Rock, Arkansas, from 
January 2006 to the present.  All efforts to obtain 
VA records should be fully documented, and the VA 
facility should provide a negative response if 
records are not available.

2.  Contact the Veteran and ask him to provide VA 
with a release to obtain records from the Arkansas 
Workers' Compensation Commission relating to the 
Veteran's claim against AT&T/SBC Services.  The 
Veteran should be advised that his cooperation with 
helping obtain evidence is necessary and his 
failure to cooperate could have an adverse affect 
on his claim.  Once a release is obtained from the 
Veteran, a request should be made to obtain any and 
all available records from the Arkansas Workers' 
Compensation Commission.  A negative reply should 
be requested if records are not available.



3.  Thereafter, readjudicate the Veteran's claim 
for a disability rating in excess of 40 percent 
from August 8, 1996, and in excess of 60 percent 
thereafter, including consideration of 
entitlement to a TDIU for the appeal period 
prior to February 18, 2009 (the date as of 
which a TDIU has been already granted by the 
RO).  In doing so, the factors set forth above at 
the end of the above narrative portion of this 
remand must be taken into consideration, including 
consideration of the holding of Rice, supra. and 
whether referral for consideration of an extra-
schedular TDIU under 38 C.F.R. § 4.16(b) is 
necessary if a TDIU is not warranted on a 
schedular basis.  If such action does not resolve 
the claim, a Supplemental Statement of the Case 
should be issued to the Veteran.  An appropriate 
period of time should be allowed for response.  
Thereafter, this claim should be returned to this 
Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

